DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14-21 of U.S. Patent No. 10,681,662.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 14-21 of the U.S. Patent anticipate claims 1-7 and 14-21 of the present application.
Allowable Subject Matter
Claims 1-21 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hovers (USPN 7,346,365) teaches an apparatus of a mobile station operable to perform cell synchronization, the apparatus comprising: memory; and one or more processors configured to: process, at the mobile station, a plurality of synchronization signals received from a plurality of base stations providing coverage in 
However, Hovers and other prior art does not teach to adjust, at the mobile station, signals for communication from the mobile station in accordance with the cell synchronization performed at the mobile station.
Above taken with other limitations from claim and dependent claims is considered novel and non-obvious.
Regarding claim 8, Hovers (USPN 7,346,365) teaches a method for performing cell synchronization at a mobile station, the method comprising: processing, at the mobile station, a first synchronization signal received in a first downlink from a first base station [Fig. 6, 206-210]; processing, at the mobile station, a second synchronization signal received in a second downlink from a second base station [Fig. 6, 206-210]; processing, at the mobile station, the first synchronization signal and the second synchronization signal for the cell synchronization [Fig. 6, 212]
However, Hovers and other prior art does not teach adjusting, at the mobile station, signals for communication from the mobile station in accordance with the cell synchronization performed at the mobile station.
Above taken with other limitations from claim and dependent claims is considered novel and non-obvious.
Regarding claim 14, Hovers (USPN 7,346,365) teaches at least one non-transitory machine readable storage medium having instructions embodied thereon for 
However, Hovers does not teach processing, at the base station, communication signals received from the mobile station, wherein the communication signals are adjusted at the mobile station for communication in accordance with the cell synchronization performed at the mobile station.
Above taken with other limitations from claim and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyawaki et al. (USPN 7,376,120) teaches a base station receives a frame signal containing a control channel signal from a reference base station, when a synchronize setting is detected.  The transmission timing of the local frame signal is made to 
Arazi et al. (US-PGPUB 2004/0009749) teaches dividing a short range communication protocol into a low level protocol for performing tasks that require accurate time synchronization and high level protocol which does not require time synchronization.  For each connection of a mobile unit with a base station, running an instance of the low level protocol at the base station connection with the mobile unit running an instance of the high level protocol.
Sriram (USPN 6,665,277) teaches the data symbols are received in respective time slots.  The primary, secondary and tertiary synchronization codes are received over respective channels in each time slot.  The signal obtained by matching tertiary synchronization code with preset code, is compared with a threshold signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/          Primary Examiner, Art Unit 2464